Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


2. Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen ( US 20070291010)  in view of Peng (US20050121602A1)
With regard to claim 21, Altonen teaches an electronic wave switch device for controlling a load ( e.g., 208, Fig. 7), the device comprising:
a housing assembly (e.g., 100, Fig. 4A) including a front cover assembly ( front of 100, Fig. 4A) having a user interface ( e.g., 106, Fig. 4A), a back body assembly ( back of 100, Fig. 4A), and a plurality of terminals ( see 202, 206, Fig. 7) configured to be coupled to an AC power source ( e.g., 204, Fig. 7)  and the load ( e.g., 208, Fig. 7); and
a circuit assembly ( e. circuit of 100, Fig. 7)disposed inside the housing assembly ( housing of 100 shown in Fig. 4A) coupled to the plurality of terminals ( e.g., 202, 206, Fig. 7), the circuit assembly comprising a printed circuit board ( e.g., 924, Fig. 18A), the printed circuit board including a sensor ( 924 contains detection circuit 222, [0088]) coupled to a processor ( controller 214, [0088]), 
Altonen does not teach wherein the sensor is configured to receive and detect an input stimulus in response to movement of an object a predetermined distance from the sensor, and wherein the processor is configured to propagate a switch actuation command in response to detecting the input stimulus.
Peng teaches the sensor (21, Fig. 1) is configured to receive and detect an input stimulus in response to movement of an object (motion of hand or object, [0015]) a predetermined distance from the sensor (detecting the switching motion is effected only if the switching motion is effected within a predetermined distance from the hands-free electrical switch. See claim 17 of Peng]), and wherein the processor ( e.g., 33, Fig. 2, Fig. 3)is configured to propagate a switch actuation command in response to detecting the input stimulus (When an intended switching motion is sensed by the optical sensors …, loads are switched and the status of a switch is communicated to other switches abstract) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altonen, to configure the sensor to receive and detect an input stimulus in response to movement of an object a predetermined distance from the sensor, and configure the processor to propagate a switch actuation command in response to detecting the input stimulus, as taught by Peng, in order to build a hand-free switch that does not need manually operated switched that requires frequently maintenance or replacement,  and avoid contamination and time to clean contaminated switch due to manual switch operation ([0005]-[0008] of Peng).
With regard to claim 22, the combination of Altonen and Peng teaches all the limitations of claim 21, Peng further teaches wherein the printed circuit board (circuit board [0059]include 20’, 22’, also [0059] teaches circuit board carrier internal components of switch,  and [0053]emitters insides the switch)) further includes a signal emitter (optical sensors 20′ and 22′ may comprise reflective object sensors of a known type, such as the infrared (IR) photodarlington emitter/detector[0060], Fig. 7 )configured to emit a predetermined signal ( output of emitter, [0042] emitter emit at desired wavelengths)
With regard to claim 23, the combination of ALtonen and Peng teaches all the limitations of claim 22, Peng further teaches wherein the sensor includes a photo-sensitive element  ([0060 photodarlington detector] configured to measure light reflected from the signal emitter by the object wherein the signal emitter is a light emitting diode (LED) ([0045] emitter  may comprises LED, also see [0011] a hands-free electrical switch of the present invention may include a pair of emitters, which emit electromagnetic radiation that may be reflected, then detected, by the one or more detectors. ).
With regard to claim 24, the combination of Altonen and Peng teaches all the limitations of claim 23, Peng further teaches wherein the sensor is configured to detect light of a predetermined frequency (detector 21 detects signal at 56kHz, [0046]).
With regard to claim 25, the combination of Altonen and Peng teaches all the limitations of claim 23, Peng further teaches wherein the light emitted from the LED is infrared light ([0042] emit electromagnetic radiation in the infrared light region).

Response to Argument
The double patenting rejection in the non-final office action dated on 2/9/2022 has been withdrawn because applicant canceled the claims 1-20.
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yasuhara (US 5655870 A) teaches a photoelectric switch mounted on the fork for detecting the presence and absence of reflected light from front, a traveling means for moving the fork in a direction parallel to the diameter of the load, and a transducer means for calculating the location of the center aperture of the load from a signal output and a movement of the photoelectric switch.
Endruschat (US5594238A) teaches A touchless switch using a single detector to measure ambient energy and reflected energy. The detector can detect objects in both the normal unsaturated ambient energy state or when ambient energy is saturating the detector
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836